


[f10142.gif] [f10142.gif]







CONSULTING AGREEMENT




This Consulting Agreement (the "Consulting Agreement") made as of June 1, 2017
by and between Smita Ohri M.D., 75 Lincoln Highway, Suite 204, Iselin, NJ
08830 , ("Consultant") and  Canbiola, Inc., 445 NE 12th Avenue Ft; Lauderdale,
FL. 33301 (the "Company").




        WITNESSETH




WHEREAS, the Company requires and will continue to require consulting services
relating to product development, interfacing with the medical & alternative
medicine community and marketing to prospective clients and partners about its
business; and

WHEREAS, Consultant can provide the Company with strategic planning and
marketing,  from a medical standpoint, consulting services and is desirous of
performing such services for the Company; and

WHEREAS, the Company wishes to induce Consultant to provide these consulting
services to the Company,

NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it
is agreed as follows:

1.        APPOINTMENT.

The Company hereby engages Consultant and Consultant agrees to render services
to the Company as a consultant upon the terms and conditions hereinafter set
forth.

2.        TERM.

The term of this Consulting Agreement began as of the date of this Agreement,
and shall terminate on June 1, 2018, unless earlier terminated in accordance
with paragraph 7 herein or extended as agreed to between the parties.

3.        SERVICES.

During the term of this Agreement, Consultant shall provide advice to, undertake
for and consult with the Company concerning product development, interfacing
with the medical & alternative medicine community and marketing to prospective
clients and partners about its business. Consultant agrees to provide the
following enumerated services plus any additional services contemplated thereby
as consultant’s time permits:

(a)        Take the role of “medical advisor” to the Company

(b)        Give input on new CBD-products based on consultant’s core expertise
such as but not limited to hormone treatment, general health & fitness, detox,
anti-aging lotions/salves, dieting supplements;

(c)        Advise the Company relative to patient testing and results, conduct
medical trials and gather real life testimonials from users of Company’s
products

(d)        The identification of potential clients/client groups and partners
within the medical community.





--------------------------------------------------------------------------------

(e)        Advice on the Company’s blog.

(f)

Be available to record videos to present the Company’s products from a medical
angle




4.        DUTIES OF THE COMPANY.

The Company shall provide Consultant, on a regular and timely basis, with all
approved data and information about it, its subsidiaries, its management, its
products and services and its operations as shall be reasonably requested by
Consultant, and shall advise Consultant of any facts which would affect the
accuracy of any data and information previously supplied pursuant to this
paragraph.  The Company shall promptly supply Consultant with all brochures or
other sales materials relating to its products or services.

5.        COMPENSATION.

The Company shall compensate the Consultant with 1,000,000 restricted shares of
stock which shall issue as follows:

September 1, 2017: 250,000

December 1, 2017: 250,000

March 1, 2018: 250,000

June 1, 2018: 250,000




6.        REPRESENTATION AND INDEMNIFICATION.

The Company shall be deemed to have been made a continuing representation of the
accuracy of any and all facts, material information and data which it supplies
to Consultant and acknowledges its awareness that Consultant will rely on such
continuing representation in disseminating such information and otherwise
performing its advisory functions.  Consultant in the absence of notice in
writing from the Company will rely on the continuing accuracy of material,
information and data supplied by the Company.  Consultant represents that he has
knowledge of and is experienced in providing the aforementioned services.




7.        MISCELLANEOUS.

Termination:        This Agreement may be terminated by either Party upon
written notice to the other Party for any reason which shall be effective five
(5) business days from the date of such notice.  This Agreement shall be
terminated immediately upon written notice for material breach of this
Agreement. Any future compensation following termination will be automatically
cancelled.

As used in this Agreement, the term with cause shall mean, the conviction of any
crime involving dishonesty or resulting in imprisonment without the option of a
fine, or the material non-observance, or the material breach by Consultant of
any of the material provisions of this Agreement, or the neglect, failure or
refusal of consultant to carry out the duties contracted by him after due notice
to the consultant of such neglect, failure or refusal.  

Modification:        This Consulting Agreement sets forth the entire
understanding of the Parties with respect to the subject matter hereof.  This
Consulting Agreement may be amended only in writing signed by both Parties.

Notices:        Any notice required or permitted to be given hereunder shall be
in writing and shall be mailed or otherwise delivered in person or by facsimile
transmission at the address of such Party set forth above or to such other
address or facsimile telephone number, as the Party shall have furnished in
writing to the other Party.

Waiver:        Any waiver by either Party of a breach of any provision of this
Consulting Agreement shall not operate as or be construed to be a waiver of any
other breach of that provision or of any breach of any other provision of this
Consulting Agreement.  The failure of a Party to insist upon strict adherence to
any term of this Consulting Agreement on one or more





--------------------------------------------------------------------------------

occasions will not be considered a waiver or deprive that Party of the right
thereafter to insist upon adherence to that term of any other term of this
Consulting Agreement.

Assignment:        The Options under this Agreement are assignable at the
discretion of the Consultant.

Severability:        If any provision of this Consulting Agreement is invalid,
illegal, or unenforceable, the balance of this Consulting Agreement shall remain
in effect, and if any provision is inapplicable to any person or circumstance,
it shall nevertheless remain applicable to all other persons and circumstances.

Disagreements:  Any dispute or other disagreement arising from or out of this
Consulting Agreement shall be submitted to arbitration under the rules of the
American Arbitration Association and the decision of the arbiter(s) shall be
enforceable in any court having jurisdiction thereof.  Arbitration shall occur
only in Los Angeles County, CA.  The interpretation and the enforcement of this
Agreement shall be governed by California Law as applied to residents of the
State of California relating to contracts executed in and to be performed solely
within the State of California.  In the event any dispute is arbitrated, the
prevailing Party (as determined by the arbiter(s)) shall be entitled to recover
that Party's reasonable attorney's fees incurred (as determined by the
arbiter(s)).




IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Parties
as of the date first above written.




May 22, 2017

                                                                                       CONSULTANT

       

___________________                        
              _____________________________

       Canbiola, Inc.                                                    Smita
Ohri M.D






